DETAILED ACTION
This action is in response to the amendment 12/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 11 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a detection signal output section for detecting whether the output voltage is larger than a predetermined voltage and outputting a detection signal indicating that the output voltage is larger than the predetermined voltage, wherein the first controller controls the switching element to stop performing switching operations in response to the stop signal, and further controls the switching element to resume performing the switching operations in response to the resumption signal, wherein the first controller controls the switching element to perform the switching operations in response to the detection signal, wherein the second controller comprises a voltage detecting portion configured
to detect the output voltage and output a detection signal indicating the detected output voltage, wherein when the voltage detected by the voltage detecting portion exceeds the first voltage, the stop signal is transmitted to the first controller, and thereafter when 
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein in a condition where the switching operation is being stopped, a period of time from receipt of the resumption signal at the first controller to a time when the switching operation is resumed is set in advance as a delay time, wherein during a burst switching control in which the stoppage and resumption of the switching operations are repeatedly carried out and during the stoppage of the switching operations, first time instant at which the output voltage has reached the lower limit voltage after the switching operations are stopped is determined based on a gradient of lowering output voltage estimated on a basis of power consuming status in the driving portion, and wherein the resumption signal is transmitted to the first controller at a time instant ahead of the first time instant by the delay time”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2012/0307530 discloses a switch control circuit in a control IC for switching power supply operates to control an opening and closing operation of a switching element in a normal operation. When a remote control receiving circuit issues an instruction to perform a standby operation, an energy saving switch is opened in a period elapsed until an output voltage of a rectification/smoothing circuit for secondary output winding falls below a predetermined value. Thus, an operation of a switch control circuit in the control IC for switching power supply is stopped such that the opening and closing operation of the switching element is not performed. In this case, the remote control receiving circuit and a timer microcomputer are operable with electric power based on a voltage at a smoothing capacitor in the rectification/smoothing circuit for secondary output winding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838